Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 2-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hu, et al., Deep Convolutional Neural Networks for Hyperspectral Image Classification, Journal of Sensors, Volume 2015, Article ID 258619, 2015, pp. 1-13.

Claim 2
           Claim 2's ''A method for generating an output for a layer of a neural network implemented on a hardware circuit, the method comprising:'' is anticipated by Hu, et al., page 3, figure 3, where it shows output layer “n5”.

           Claim 2's ''receiving for the layer of the neural network:'' is anticipated by Hu, et al., page 4, left column, last full paragraph, where it recites:

3.3. Training Strategies. Here, we introduce how to learn the parameter space of the proposed CNN classifier. All the trainable parameters in our CNN should be initialized to be a random value between −0.05 and 0.05. The training process contains two steps: forward propagation and back propagation. The forward propagation aims to compute the actual classification result of the input data with current parameters. The back propagation is employed to update the trainable parameters in order to make the discrepancy between the actual classification output and the desired classification output as small as possible.



…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 2's ''a plurality of weights;'' is anticipated by Hu, et al., page 2, right column, first partial paragraph, where it recites:

…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 2's ''determining that computations to generate the output for the layer are convolutional computations;'' is anticipated by Hu, et al., page 2, right column, Figure 1, where it shows the convolutional layer.

           Claim 2's ''converting, based on a dimension of the first multi-dimensional input matrix, the convolutional computations to two-dimensional matrix multiplications between the layer inputs and the plurality 

           Claim 2's ''generating the output in response to performing a portion of the two-dimensional matrix multiplications in parallel at the hardware circuit.'' is anticipated by Hu, et al., page 3, figure 3, where it shows output layer “n5”.

Claim 3
           Claim 3's ''generating a plurality of second multi-dimensional input matrices based on a feature dimension of the first multi-dimensional input matrix.'' is anticipated by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 4
           Claim 4's ''deriving each of the second second multi-dimensional input matrices from the first multi- dimensional input matrix based on a depth level of the feature dimension.'' is anticipated by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 5
           Claim 5's ''generating each of the second multi-dimensional input matrices in response to splitting up respective sets of inputs of the first multi-dimensional input matrix to form a respective two- dimensional matrix for each of the second multi-dimensional input matrices.'' is anticipated by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 6
           Claim 6's ''generating a respective second multi-dimensional input matrix for each depth level of a plurality of depth levels of the feature dimension of the first multi-dimensional input matrix.'' is anticipated by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 7
           Claim 7's ''providing each of the second multi-dimensional input matrices to a distinct row of a hardware matrix unit located on the hardware circuit; and'' is anticipated by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

           Claim 7's ''providing each of the multi-dimensional kernel matrices along a column dimension of the hardware matrix unit.'' is anticipated by Hu, et al., page 4, left column, first full paragraph, where it recites:

In HSI, each HSI pixel sample can be regarded as a 2D image whose height is equal to 1 (as 1D audio inputs in speech recognition). Therefore, the size of the input layer is just (𝑛1, 1), and 𝑛1 is the number of bands. The first hidden convolutional layer C1 filters the 𝑛1× 1 input data with 20 kernels of size 𝑘1×1.

Claim 8
           Claim 8's ''generating a plurality of dot products in response to performing multiple two-dimensional matrix multiplications in parallel at the hardware circuit, each two-dimensional matrix multiplication being between a respective layer input of a second multi-dimensional input matrix and a respective weight input of a multi-dimensional kernel matrix.'' is anticipated by Hu, et al., page 4, right column, equation (2), where it shows the dot product (scalar product) Wixi.

Claim 9


All the programs are implemented using Python language and Theano [30] library. Theano is a Python library that makes us easily define, optimize, and evaluate mathematical expressions involving multidimensional arrays efficiently and conveniently on GPUs.

Claim 10
           Claim 10's ''determining that the convolutional neural network layer comprises fewer sets of weights than columns in the two-dimensional systolic array;'' is anticipated by Hu, et al., page 3, right column, Figure 3.

           Claim 10's ''in response to determining that the convolutional neural network layer comprises fewer sets of weights than columns, replicating one or more matrix structures for the sets of weights; and'' is anticipated by Hu, et al., page 3, right column, Figure 3.



All the programs are implemented using Python language and Theano [30] library. Theano is a Python library that makes us easily define, optimize, and evaluate mathematical expressions involving multidimensional arrays efficiently and conveniently on GPUs.

Claim 11
           Claim 11's ''A system for generating an output for a layer of a neural network implemented on a hardware circuit, the system comprising: one or more processing devices; and'' is anticipated by Hu, et al., page 1, right column, last partial paragraph, where it recites:

Deep learning-based methods achieve promising performance in many fields. In deep learning, the convolutional neural networks (CNNs) [12] play a dominant role for processing visual-related problems. CNNs are biologically inspired and multilayer classes of deep learning models that use a single neural network trained end to end from raw image pixel values to classifier outputs. The idea of CNNs was firstly introduced in [13], improved in [14], and refined and simplified in [15, 16].

           Claim 11's ''one or more non-transitory machine-readable storage devices for storing instructions that are executable by the one or more processing devices to cause performance of operations comprising: receiving for the layer of the neural network: layer inputs represented as a first multi-dimensional input matrix; and'' is anticipated by Hu, et al., page 2, right column, first partial paragraph, where it recites:

…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 11's ''a plurality of weights;'' is anticipated by Hu, et al., page 2, right column, first partial paragraph, where it recites:

…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 11's ''determining that computations to generate the output for the layer are convolutional computations;'' is anticipated by Hu, et al., page 2, right column, Figure 1, where it shows the convolutional layer.



           Claim 11's ''generating the output in response to performing a portion of the two-dimensional matrix multiplications in parallel at the hardware circuit.'' is anticipated by Hu, et al., page 3, figure 3, where it shows output layer “n5”.

Claim 12
           Claim 12's ''The system of claim 11, wherein converting the convolutional computations to two-dimensional matrix multiplications comprises: generating a plurality of second multi-dimensional input matrices based on a feature dimension of the first multi-dimensional input matrix.'' is anticipated by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 13


Claim 14
           Claim 14's ''generating each of the second multi-dimensional input matrices in response to splitting up respective sets of inputs of the first multi-dimensional input matrix to form a respective two- dimensional matrix for each of the second multi-dimensional input matrices.'' is anticipated by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 15
           Claim 15's ''generating a respective second multi-dimensional input matrix for each depth level of a plurality of depth levels of the feature dimension of the first multi-dimensional input matrix.'' is anticipated by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 16
           Claim 16's ''providing each of the second multi-dimensional input matrices to a distinct row of a hardware matrix unit located on the hardware circuit; and'' is anticipated by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

           Claim 16's ''providing each of the multi-dimensional kernel matrices along a column dimension of the hardware matrix unit.'' is anticipated by Hu, et al., page 4, left column, first full paragraph, where it recites:

In HSI, each HSI pixel sample can be regarded as a 2D image whose height is equal to 1 (as 1D audio inputs in speech recognition). Therefore, the size of the input layer is just (𝑛1, 1), and 𝑛1 is the number of bands. The first hidden convolutional layer C1 filters the 𝑛1× 1 input data with 20 kernels of size 𝑘1×1.

Claim 17
           Claim 17's ''generating a plurality of dot products in response to performing multiple two-dimensional matrix multiplications in parallel at the hardware circuit, each two-dimensional matrix multiplication being between a respective layer input of a second multi-dimensional input matrix and a respective weight input of a multi-dimensional kernel matrix.'' is anticipated Wixi.

Claim 18
           Claim 18's ''The system of claim 16, wherein the hardware matrix unit is a two-dimensional systolic array comprising a row dimension and a column dimension.'' is anticipated by Hu, et al., page 5, right column, last partial paragraph, where it recites:

All the programs are implemented using Python language and Theano [30] library. Theano is a Python library that makes us easily define, optimize, and evaluate mathematical expressions involving multidimensional arrays efficiently and conveniently on GPUs.

Claim 19
           Claim 19's ''determining that the convolutional neural network layer comprises fewer sets of weights than columns in the two-dimensional systolic array;'' is anticipated by Hu, et al., page 3, right column, Figure 3.

           Claim 19's ''in response to determining that the convolutional neural network layer comprises fewer sets of weights than columns, replicating 

           Claim 19's ''sending the replicated matrix structures to unused columns of the two-dimensional systolic array to generate the output.'' is anticipated by Hu, et al., page 5, right column, last partial paragraph, where it recites:

All the programs are implemented using Python language and Theano [30] library. Theano is a Python library that makes us easily define, optimize, and evaluate mathematical expressions involving multidimensional arrays efficiently and conveniently on GPUs.

Claim 20
           Claim 20's ''receiving for the layer of the neural network:'' is anticipated by Hu, et al., page 4, left column, last full paragraph, where it recites:

3.3. Training Strategies. Here, we introduce how to learn the parameter space of the proposed CNN classifier. All the trainable parameters in our CNN should be initialized to be a random value between −0.05 and 0.05. The training process contains two steps: forward propagation and back propagation. The forward propagation aims to compute the actual classification result of the input data with current parameters. The back propagation is employed to update the trainable parameters in order to make the discrepancy between the actual classification output and the desired classification output as small as possible.

           Claim 20's ''layer inputs represented as a first multi-dimensional input matrix; and'' is anticipated by Hu, et al., page 2, right column, first partial paragraph, where it recites:

…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 20's ''a plurality of weights;'' is anticipated by Hu, et al., page 2, right column, first partial paragraph, where it recites:

…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 20's ''determining that computations to generate the output for the layer are convolutional computations;'' is anticipated by Hu, et al., page 2, right column, Figure 1, where it shows the convolutional layer.



           Claim 20's ''generating the output in response to performing a portion of the two-dimensional matrix multiplications in parallel at the hardware circuit.'' is anticipated by Hu, et al., page 3, figure 3, where it shows output layer “n5”.

Claim 21
           Claim 21's ''generating a plurality of second multi-dimensional input matrices based on a feature dimension of the first multi-dimensional input matrix.'' is anticipated by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.





Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
26 FEB 2022